El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El Begistrador recurrido solicita la desestimación del presente recurso por el fundamento de que el recurrente no es “parte realmente interesada en el documento ni quien lo *809presentara para su inscripción en el registro, de conformidad con la Ley sobre Recursos contra Resoluciones de los Regis-tradores de la Propiedad, aprobada en marzo 1, 1902.”
 Por el documento de que se trata los otorgantes constituyen hipoteca sobre un automóvil, “en garantía del pago al antedicho acreedor hipotecario, o sea a la persona portadora o tenedora de este documento, de la suma de treinta y cinco dólares.”
El documento fué presentado al registro por Eugenio Lecouer, a quien se le notificó la nota denegatoria. El pre-sente recurso ha sido interpuesto a nombre de Pedro Germán Arroyo Pratts, quien presenta unido a su escrito de alzada el documento que fué presentado al registro, con las notas recurridas, haciendo constar que el recurrente es la persona portadora o tenedora de la. obligación hipotecaria relacionada.
No tenemos motivo alguno, ni tampoco debe tenerlo el registrador, para dudar de que el recurrente sea el dueño del documento en cuestión. Tratándose de una obligación al por-tador, la mera tenencia del documento basta para establecer la presunción juris taniumi de que el poseedor del documento es la persona que tiene derecho a exigir en su día el pago de la obligación. Esa persona tenedora del documento debe ser considerada, a falta de prueba en contrario, como la parte realmente interesada en la obligación, con derecho a solicitar •la inscripción del documento y a recurrir contra la resolución que pudiera dictar el Registrador.
El hecho de que en el presente caso el documento fuese presentado al registro por persona distinta a la del recurrente carece de importancia. La ley no requiere que la presentación de un documento al registro se haga por la parte realmente interesada. La inscripción puede pedirse por cualquier persona que tenga la representación legítima de una de las partes interesadas. Artículo 6 de la Ley Hipotecaria y 53 del Reglamento para su ejecución.

La moción de desestimación debe ser declarada sin lugar.